Title: Thomas Jefferson to James P. Cocke, 23 April 1812
From: Jefferson, Thomas
To: Cocke, James Powell


          
                  Dear Sir 
                   
                     Monticello 
                     Apr. 23. 12
          
                  
                  I have just finished a fish pond and wish to get some of the Roanoke chub to stock it. I am told you now possess the pond that was your relation & neighbor mr Cocke’s. could you spare me a few to begin with? if you can, I will send tomorrow a light cart with a cask for water, so that the
			 cart may start the next morning and keep the fish out as short a time as possible.
			 I
			 propose so short a term, because I presume you have the means of commanding the fish at any time, and I am to set out for Bedford on Monday or Tuesday. Accept the assurance of my great esteem and respect.
          
            Th:
            Jefferson
        